Case 3:17-cr-00164-JBA Document 137-1 Filed 05/26/20 Page 1 of 10




                      EXHIBIT
                              1
Case 3:17-cr-00164-JBA Document 137-1 Filed 05/26/20 Page 2 of 10




EXHIBIT FILED UNDER SEAL
Case 3:17-cr-00164-JBA Document 137-1 Filed 05/26/20 Page 3 of 10




                      EXHIBIT
                              2
Case 3:17-cr-00164-JBA Document 137-1 Filed 05/26/20 Page 4 of 10
Case 3:17-cr-00164-JBA Document 137-1 Filed 05/26/20 Page 5 of 10
Case 3:17-cr-00164-JBA Document 137-1 Filed 05/26/20 Page 6 of 10
Case 3:17-cr-00164-JBA Document 137-1 Filed 05/26/20 Page 7 of 10
Case 3:17-cr-00164-JBA Document 137-1 Filed 05/26/20 Page 8 of 10
Case 3:17-cr-00164-JBA Document 137-1 Filed 05/26/20 Page 9 of 10
Case 3:17-cr-00164-JBA Document 137-1 Filed 05/26/20 Page 10 of 10
